Application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law. Application referred to the Committee on Character and Fitness for the Second Judicial District for further investigation, hearing and report, with particular attention to petitioner’s (1) debts existing on, or incurred since, June 1, 1966, the date of the commencement of the suspension (dates incurred, dates paid balances due, reasons for non-payment) and (2) income since June 1, 1966. Pending such report, the application shall continue to be held in abeyance. Beldock, P. J., 'Christ, Brennan, Rabin and Hopkins, JJ., concur.